OPINION

Per Curiam:

In Azbill v. State, 88 Nev. 240, 495 P.2d 1064 (1972), we affirmed a judgment which had convicted Sylvester Jackson Azbill of first degree murder and arson.
Thereafter, the United States Court of Appeals reversed the murder conviction (Azbill v. Pogue, 534 Fed.2d 195 (9th Cir. 1976)), and the United States Supreme Court denied certiorari October 18, 1976. Notice of the federal court proceedings has been furnished to this court.
In view of the foregoing, we vacate the judgment of conviction for murder and direct the Eighth Judicial District Court to afford Sylvester Jackson Azbill a new trial on the murder charge within sixty days from this date; otherwise, that charge shall be dismissed.1

 The judgment of conviction on the arson charge, not having been considered by the United States Court of Appeals, remains in effect.